HOUGH, J.:
1. The power to provide for all nominations for elective municipal officers or municipalities of 2000 population and more was delegated to and lodged in the general assembly upon the adoption of Section 7, Article V of the constitution of Ohio, adopted September 3, 1912.
2. An act passed subsequent to the adoption of Section 7, Article V, of the constitution of Ohio, repealing Section 4996, General Code, in force at the time of such adoption, providing that “nominations of candidates for any . . . municipal or ward office may be made by nomination papers,” which repealing act provides that “nominations of candidates for any elective office in any township or any municipality which at the last preceding federal census had a population of less than two thousand may be made by petitions,” etc., is a valid exercise of legislative power delegated to the general assembly by the adoption of Section 7, Article V, of the constitution of Ohio.
3. In the reconstruction of the statutory election machinery, after adoption of Section 7, Article V, of the constitution of Ohio, the general assembly omitted to provide for the nomination of candidates by petition for municipal offices in municipalities of 2000 population and over.
Writ denied.
Robinson, Jones, Matthias and Clark, JJ., concur.
Marshall, C. J., and Wanamaker, J., dissent.